Citation Nr: 1412170	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left foot condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran service connection for his left foot condition.  

In connection with this appeal, the Veteran testified at a video hearing before the undersigned Veterans Law Judge in 2013 in lieu of an in-person hearing.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his current left foot disability is due to an injury that he incurred in service in October 1969.  In his hearing before the undersigned, he stated that he was in basic training and fell off a wall.  Since service, he did not seek medical treatment for his foot condition until 2008.

First, the Veteran has been treated at the Mansfield VA Medical Center (VAMC) for his left foot condition since November 2009, and he testified that he was examined there as recently as November 2012; however, only records up to February 2009 from the Mansfield VAMC are associated with claims file currently.

Thus, it appears that there are potentially relevant outstanding VA records. 
Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file, particularly those from the Mansfield VA from February 2009 onward, and associate them with the claims file. 

Second, the Veteran has received multiple foot diagnoses over the years.  The Veteran submitted his records from a Dr. B who treated his foot in June 2009 that indicate that the Veteran was diagnosed with heel spur syndrome and plantar fasciitis with midfoot pain and anterior tibial tendonitis.  

In November 2009, the Veteran underwent a VA compensation examination.  He was diagnosed with plantar fasciitis and tenderness along the medial aspect of the left forefoot and plantar surface with associated pain.  

In February 2010, the Veteran was seen at the VAMC for a follow-up for tendonitis.  He stated that his plantar fasciitis that he suffered six months previously was gone.  

In July 2010, the Veteran was seen for left extensor hallucis longus (EHL) tendonitis and left tibialis anterior tendonitis.  In August 2010, there was a VAMC report that the left EHL and left tibialis anterior tendonitis has "essentially resolved."  Thus, a clarification of the Veteran's most current diagnoses is warranted to be able to adjudicate his claim.  

Finally, the Veteran contends in his VA Form 9 and Notice of Disagreement (NOD) that he should have been seen specifically by a podiatrist for his November 2009 VA compensation examination and therefore did not receive a "good examination."  As the Board finds a new examination is required, this request should be honored. 




Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all private records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure same, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Obtain treatment records from the VAMC in Mansfield and any additional VA treatment records from February 2009 forward. 


2.  Thereafter, schedule the Veteran for an examination with a podiatrist, to provide an opinion, with supporting rationale, as to the nature and etiology of any current left foot condition.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. 

The examiner is asked to identify any current diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disability.  

The examiner must specifically determine whether it is as least as likely as not (a 50 percent or greater probability) that any diagnosed left foot condition began in or is etiologically related to any incident of the Veteran's military service.

Review of the whole file is required; however, attention is invited to the October 1969 service treatment record notation that the Veteran was seen for pain in his ankles and was referred to a podiatrist to rule out stress fracture to the foot.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


